Order entered September 5, 2013




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-13-00951-CV

                               CITY OF DALLAS, Appellant

                                           V.

                       HIGHWAY 205 FARMS, LTD ET AL., Appellees

                          On Appeal from the County Court at Law
                                  Kaufman County, Texas
                              Trial Court Cause No. 84262CC

                                        ORDER
       The Court has before it appellees’ September 1, 2013 unopposed motion for briefing

deadline extension. The Court GRANTS the motion and ORDERS appellees to file their brief

by October 25, 2013.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE